DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 22 June 2020 and 7 January 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-15, 31-32, and 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujitsu 3GPP R1-1707253 “NR-PBCH design” (hereinafter referred to as “Fujitsu”). Note Fujitsu was cited by the applicant in the IDS received 22 June 2020.
As to claim 1, Fujitsu teaches an information transmission method for a network side device, comprising:
mapping a Physical Broadcast Channel (PBCH) reference signal to a symbol of a Synchronization Signal (SS) block through which a PBCH is to be transmitted, target information being transmitted through a sequence of the PBCH reference signal (§2.1; figure 2: using NR-PBCH DMRS with the SS bandwidth to indicate the SS block time index; §2.2: time index indication should also be carried in NR-PBCH DMRS); and
transmitting the PBCI reference signal and parity information through the SS block, the parity information being configured to check the target information, and the parity information being carried by the PBCH (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks).
As to claim 2, Fujitsu teaches the information transmission method according to claim 1, wherein the parity information is Cyclic Redundancy Check (CRC) information (§2.1: CRC information).
As to claim 3, Fujitsu teaches the information transmission method according to claim 1, wherein the parity information is information acquired through encoding first concatenate information; the first concatenate information is information acquired through concatenating combination information and first parity information corresponding to the combination information; and the combination information is information acquired through combining partial minimum system information and the target information (§2.1: SSB time index information can be carried by PBCH in an 
As to claim 4, Fujitsu teaches the information transmission method according to claim 1, wherein the parity information is information acquired through encoding second concatenate information; the second concatenate information is information acquired through concatenating partial minimum system information and first parity information corresponding to combination information; and the combination information is information acquired through combining the partial minimum system information and the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information).
As to claim 5, Fujitsu teaches the information transmission method according to claim 1, wherein the parity information is information acquired through encoding third concatenate information; the third concatenate information is information acquired through concatenating partial minimum system information and second parity information corresponding to the partial minimum system information; and the second parity information is information acquired through scrambling third parity information corresponding to the partial minimum system information by using a scrambling sequence corresponding to the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information).
As to claim 6, Fujitsu teaches the information transmission method according to claim 1, wherein the target information comprises at least one of: time index information of the SS block, time index information of a portion of the SS block, a high-order bit of the time index information of the SS block, transmission reception point identification information, a PBCH combination indication signal, a system frame number, an extended system frame number, an extended cell identity (ID), time-
As to claim 7, Fujitsu teaches an information reception method for a User Equipment (UE), comprising:
performing reception detection on an SS block, to acquire a first transmission signal mapped to a first Orthogonal Frequency Division Multiplexing (OFDM) symbol, a second transmission signal mapped to a second OFDM symbol, and parity information carried by a PBCH (§1: PBCH BW: 288 subcarriers, 2 OFDM symbols; §2.1: measurement would be necessary steps in the NR mobility procedures for a UE…SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: NR-PBCH DMRS in SS band should be capable for distinguish of up to 64 SSB’s time index…in order to combat frequency offset, DMRS pairs with 2 consecutive DMRS RE could be used);
performing channel estimation on the first transmission signal and the second transmission signal, to acquire a phase difference between the first transmission signal and the second transmission signal (§1: PBCH phase reference: DMRS; 2.2; figure 3: For each SS block, we prefer a same single antenna port for NR-PSS, NR-SSS and NR-PBCH. It will ease the estimation of frequency offset which usually needs two consecutive symbols…SSB’s time index could be fully or partially indicated by the position of NR-PBCH DMRS RE; §Appendix: frequency offset could be estimated by using residual 8 DMRS pairs);
acquiring to-be-checked target information in accordance with the phase difference; and checking the to-be-checked target information in accordance with the parity information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: time index 
As to claim 8, Fujitsu teaches the information reception method according to claim 7, wherein the first transmission signal and the second transmission signal are each a reference signal or data (§2.2: NR-PBCH DMRS in SS band should be capable for distinguish of up to 64 SSB’s time index…in order to combat frequency offset, DMRS pairs with 2 consecutive DMRS RE could be used).
As to claim 9, Fujitsu teaches the information reception method according to claim 8, wherein the first OFDM symbol and the second OFDM symbol are each a symbol for transmitting the PBCH (§1: PBCH BW: 288 subcarriers, 2 OFDM symbols; §2.2: NR-PBCH DMRS in SS band should be capable for distinguish of up to 64 SSB’s time index…in order to combat frequency offset, DMRS pairs with 2 consecutive DMRS RE could be used).
As to claim 10, Fujitsu teaches the information reception method according to claim 7, wherein the parity information is CRC information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks).
As to claim 11, Fujitsu teaches the information reception method according to claim 7, wherein the parity information is information acquired through encoding first concatenate information; the first concatenate information is information acquired through concatenating combination information and first parity information corresponding to the combination information; the combination information is information acquired through combining partial minimum system information and the target information; and the target information is information acquired by a network side device in accordance with a first to-be-transmitted signal and a second to-be-transmitted signal mapped to a first OFDM symbol and a second OFDM symbol respectively, wherein the checking the to-be-checked target 
As to claim 12, Fujitsu teaches the information reception method according to claim 7, wherein the parity information is information acquired through encoding second concatenate information; the second concatenate information is information acquired through concatenating partial minimum system information and first parity information corresponding to combination information; the combination information is information acquired through combining the partial minimum system information and the target information; and the target information is information acquired by a network side device in accordance with a first to-be-transmitted signal and a second to-be- transmitted signal mapped to a first OFDM symbol and a second OFDM symbol respectively, wherein the checking the to-be-checked target information in accordance with the parity information comprises: combining the second concatenate information and the to-be-checked target information; and checking the combined information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information).
As to claim 13, Fujitsu teaches the information reception method according to claim 7, wherein the parity information is information acquired through encoding third concatenate information; the third concatenate information is information acquired through concatenating partial minimum system information and second parity information corresponding to the partial minimum system information; the second parity information is information acquired through scrambling third parity information 
As to claim 14, Fujitsu teaches the information reception method according to claim 7, wherein the parity information is information acquired through encoding third concatenate information; the third concatenate information is information acquired through concatenating partial minimum system information and second parity information corresponding to the partial minimum system information; the second parity information is information acquired through scrambling third parity information corresponding to the partial minimum system information by using a scrambling sequence corresponding to the target information; and the target information is information acquired by a network side device in accordance with a first to-be-transmitted signal and a second to-be-transmitted signal mapped to a first OFDM symbol and a second OFDM symbol respectively, wherein the checking the to-be-checked target information in accordance with the parity information comprises: descrambling the third parity information in the third concatenate information by using the scrambling sequence; checking the descrambled third concatenate information; and checking the to-be-checked target information in accordance with the target information corresponding to the scrambling sequence 
As to claim 15, Fujitsu teaches the information reception method according to claim 7, wherein the target information comprises at least one of: time index information of the SS block, time index information of a portion of the SS block, a high-order bit of the time index information of the SS block, transmission reception point identification information, a PBCH combination indication signal, a system frame number, an extended system frame number, an extended cell ID, time-frequency position information of a common search space, idle reservation information, system bandwidth information, period indication information of an SS burst set, a transmission measurement period, a transmission measurement duration, a PHICH, antenna configuration information, and NSA/SA indication information (§2.1: SSB time index information (target information)).
As to claim 31, claim 31 is rejected the same way as claim 1.
As to claim 32, claim 32 is rejected the same way as claim 7.
As to claim 35, claim 35 is rejected the same way as claim 2.
As to claim 36, claim 36 is rejected the same way as claim 3.
As to claim 37, claim 37 is rejected the same way as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469